Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/29/2022, wherein claims 62 and 70 were cancelled, and claims 54, 71 and 72 were amended.
	Claims 54-61, 63-69 and 71-73 are pending.
Election/Restrictions 
	Applicant elected Group I and species MQ-92, 
    PNG
    media_image1.png
    94
    100
    media_image1.png
    Greyscale
, in the reply filed 08/30/2021.  The search was extended to include species KK-125, 
    PNG
    media_image2.png
    84
    95
    media_image2.png
    Greyscale
.
Claims 59, 63-64, 67-69, and 71-73 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions of Groups II and III, and nonelected species of Group I, there being no allowable generic or linking claim.  
	Claims 54-58, 60-61, and 65-66 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s deletion of claim 70 is sufficient to overcome the objection to claim 70.

35 U.S.C. § 102(b) over Wicha et al. (Canadian Journal of Chemistry, 1967, 45(7), IDS dated 9/14/2019).
	Applicant’s amendment to claim 54 that defines Rb as methyl is sufficient to overcome this rejection, since compound IIIc of Wicha is AcO at the instant Rb position, wherein Ac is CH3-C(O)-.

35 U.S.C. § 102(e) over WO 2013/188792 A2 to Salituro (IDS dated 9/14/2019).
Applicant’s amendment to claim 54 that defines Rb as methyl is sufficient to overcome this rejection, since compound MQ-92 of Salituro ‘792 is AcO at the instant Rb position, wherein Ac is CH3-C(O)-.

35 U.S.C. § 103 over WO 2013/188792 A2 to Salituro (IDS dated 9/14/2019).
	Applicant’s amendment that cancelled claim 62 is sufficient to overcome this rejection.

MAINTAINED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-58, 60-61, and 65-66 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,630,986 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 7-18 of ‘986 recite specific species that read on the instant claims.  The  differences are that a)‘986 claims Rb as methyl and the instant application recites “Rb is optionally substituted C1-C4 alkyl”, and b) ‘986 claims C4-C5 and C5-C6 as single bonds, and the instant application recites optional C-C double bonds at C4-C5 and C5-C6.  All the species recited in the ‘986 claims are encompassed by the genus of formula (I-a).  

Claims 54-58, 60-61, and 65-66 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,676,812 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-6 of ‘812  recite specific species that read on the instant claims.  The mere differences are that a)‘812 claims Rb as methyl and the instant application recites “Rb is optionally substituted C1-C4 alkyl”, and b) ‘812 claims C4-C5 and C5-C6 as single bonds, and the instant application recites optional C-C double bonds at C4-C5 and C5-C6.  Additionally,  Applicant’s elected species, MQ-92, is recited in claim 4 of ‘812.  All the compounds recited in the ‘812 claims are encompassed by the genus of formula (I-a).

Claims 54-58, 60-61, and 65-66 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,342,809 (IDS dated 1/7/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13  of ‘809  recites specific species that read on the instant claims.  The mere differences are that a) ‘809 claims H and unsubstituted C1-C4 alkyl at the 13 position and the instant application claims -CH3 at the 13 position; b) ‘809 claims Rb as methyl and the instant application recites “Rb is optionally substituted C1-C4 alkyl”, and c) ‘809 claims Rx at the 3 position, wherein Rx is =O or ORd, where Rd is H or C(O)Re, etc, and the instant application recites -OH at the at the 3 position. All the compounds recited in the ‘809 claims are encompassed by the genus of formula (I-a).

Claims 54-58, 60-61, and 65-66 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/304,433. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 8-13 of ‘433 recite specific species that read on the instant claims, and all the species recited in instant claim 70, except for MQ-101, are also recited in claim 5 of ‘433.  All the compounds recited in the ‘433 claims are encompassed by the genus of formula (I-a).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NEW REJECTIONS 
	The below new grounds of rejection are in response to Applicant’s Amendment to the claims, specifically the amendment that added the limitation of claim 62, which was cancelled by the amendment, into claim 54 to define Rb as methyl.  However, it is noted that the reference relied upon for the 103 in the previous Office Action is the same as that relied upon in the below rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claim 54-58, 60-61, and 65-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of WO 2013/188792 A2 to Salituro (IDS dated 9/14/2019).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective US filing date of the reference, it constitutes prior art under pre-AIA  35 USC 102(e).  This rejection under pre-AIA  35 USC 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Salituro ‘792 teaches compounds of Formula (I-a), and, specifically teaches species MQ-92 and KK-125, species of instant compound (I-a).  
Page 123 of ‘792 exemplifies the following compound, which reads on species MQ-92 (see also compound 12 in Table 1, pg. 132).  
Compound of ‘792
MQ-92 of instant claim 70

    PNG
    media_image3.png
    123
    128
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    130
    176
    media_image4.png
    Greyscale



The cyano group, CN, of ‘792, is in the beta position, the C5-H is in the alpha position, and Rb is Ac.   
Page 117 of Salituro ‘792 exemplifies the following compound, which reads on species KK-125.
Compound of ‘792
KK-125 of instant claim 70

    PNG
    media_image5.png
    139
    159
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    140
    128
    media_image6.png
    Greyscale



	The carbonyl group of Salituro ‘792 is in the beta position, the C5-H is in the alpha position, and Rb is Ac.
Salituro ‘792 discloses a genus of instant formula (I-a) wherein the C19 position of formula (I) of Salituro ‘792 is -CH2ORx or -CH2OC(=O)RE1,wherein Rx and RE1 are an unsubstituted alkyl (pages 34-35).  
Alkyl refers to a radical of a straight-chain or branched saturated hydrocarbon group having from 1 to 20 carbon atoms.  In some embodiments, an alkyl group has 1 carbon atom, “C1 alkyl,” such as methyl (paragraph 21).
The C19 positions of compounds A45 and 12 are -OC(=O)CH3, which corresponds to -OC(=O)E1.
Salituro ‘792 differs from the instantly claimed invention in that it does not exemplify a --CH2OCH3 group at the C19 position of the exemplified compounds above.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the instantly claimed invention, to substitute the -OC(=O)CH3 at the C19 positions of compounds A45, 
    PNG
    media_image7.png
    94
    108
    media_image7.png
    Greyscale
, and 12, 
    PNG
    media_image8.png
    98
    102
    media_image8.png
    Greyscale
, of Salituro ‘792, with -OCH3, to arrive at the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to substitute -OC(=O)CH3 with -OCH3, with a reasonable expectation of success, because Salituro ‘792 teaches -ORx and -OC(=O)E1 as  interchangeable groups, and teaches Rx as an alkyl group, wherein methyl is taught as an alkyl group.
RESPONSE TO ARGUMENTS
	Applicant requests that the double patenting rejections be held in abeyance until allowable subject matter has been indicated.
	This request is acknowledged and the double patenting rejections are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622